Title: From Alexander Hamilton to John Wilcocks, [10 March 1786]
From: Hamilton, Alexander
To: Wilcocks, John



Sir
[New York, March 10, 1786]

Your favour of the fith Inst. duly came to hand. I assure you Sir though the business does not concern myself it gives me pain that you should experience any inconvenience from a diversity in the views of those with whom you are Concerned in the Ships; but you will be sensib⟨le⟩ as mere agent in a Case of this kind I could not with propriety do any thing to engage Mr. Church further than he may already consider himself as bound. The only thing I can do therefore is to desire Mr. Chaloner to Complete the Sale of Mr. Church’s Share in the two Ships on the best terms he can.
I am with much esteem   Sir Your Obdt & humle Servant

Alexr. Hamilton

I have written to Mr. Wadsworth on the affair.

New YorkMarch 10th 1786
John Wilcocks Esqr.

